1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSEPH CARRINGTON,                         Case No. 2:19-cv-02771-FMO-MAA
12                        Petitioner,            ORDER DIRECTING ENTRY OF
13          v.                                   JUDGMENT AND DENYING
                                                 CERTIFICATE OF
14    ROBERT NEUSCHMID, Warden,                  APPEALABILITY
15                        Respondent.
16
17
18         On February 20, 2020, the Court granted Respondent’s Motion to Dismiss
19   (ECF No. 13) as to the exhaustion grounds therein. (“Order,” ECF No. 27, at 10.)
20   In light of Petitioner’s request to have a further opportunity “to file a motion for
21   stay and/or decide[] to dismiss unexhausted claims and proceed forward on the
22   exhausted claims” (ECF No. 26, at 6), the Court deferred entry of judgment for
23   fourteen (14) days after the date of the Order. (Order at 10.) To date, Petitioner has
24   not moved the Court for leave to amend the First Amended Petition to delete his
25   unexhausted claims or move for a stay pursuant to Kelly v. Small, 315 F.3d 1063
26   (9th Cir. 2003). Accordingly, the Court directs the Clerk to enter judgment denying
27   the First Amended Petition and dismissing the action without prejudice.
28   ///
1          Rule 11 of the Rules Governing Section 2254 Cases in the United States
2    District Courts provides:
3                 (a)   Certificate of Appealability. The district court must
4          issue or deny a certificate of appealability when it enters a final order
5          adverse to the applicant. Before entering the final order, the court may
6          direct the parties to submit arguments on whether a certificate should
7          issue. If the court issues a certificate, the court must state the specific
8          issue or issues that satisfy the showing required by 28 U.S.C.
9          § 2253(c)(2). If the court denies a certificate, a party may not appeal
10         the denial but may seek a certificate from the court of appeals under
11         Federal Rule of Appellate Procedure 22. A motion to reconsider a
12         denial does not extend the time to appeal.
13                (b)   Time to Appeal. Federal Rule of Appellate Procedure
14         4(a) governs the time to appeal an order entered under these rules. A
15         timely notice of appeal must be filed even if the district court issues a
16         certificate of appealability. These rules do not extend the time to
17         appeal the original judgment of conviction.
18         Pursuant to 28 U.S.C. § 2253(c)(2), a certificate of appealability may issue
19   “only if the applicant has made a substantial showing of the denial of a
20   constitutional right.” The Supreme Court has held that this standard means a
21   habeas petitioner must show that “reasonable jurists could debate whether (or, for
22   that matter, agree that) the petition should have been resolved in a different manner
23   or that the issues presented were adequate to deserve encouragement to proceed
24   further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and quotation
25   marks omitted).
26   ///
27   ///
28   ///
                                                2
1          After duly considering Petitioner’s contentions in support of the claims
2    alleged in the First Amended Petition, the Court finds that Petitioner has not
3    satisfied the requirements for a certificate of appealability. Accordingly, the Court
4    declines to issue a certificate of appealability.
5
6    DATED: March 19, 2020
7
8                                             _________/s/_________________________
                                              FERNANDO M. OLGUIN
9                                             UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
